Citation Nr: 0622818	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  95-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to 
February 1971.

This matter was most recently before the Board of 
Veterans' Appeals (Board) in April 2004, at which time the 
issues identified on the title page of this document, as 
well as issues involving the veteran's entitlement to 
service connection for a skin disorder and for 
degenerative joint disease of the shoulders, knees, and 
right hip, were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, for 
additional development.  While the case remained in remand 
status, a December 2005 decision by the VA's Appeals 
Management Center (AMC) in Washington, DC granted 
entitlement to service connection for a skin disorder, for 
arthritis of the shoulders and knees, and for a femoral 
head irregularity of the right hip and right hip 
replacement.  Since the veteran has not disagreed with the 
ratings or effective dates assigned for any of these 
disabilities, issues pertaining to a skin disorder, 
arthritis of the shoulders and knees, or a right hip 
disability are longer in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran was afforded a hearing before the Board, 
sitting at the Denver RO, in November 2002, before an 
Acting Veterans Law Judge (VLJ) that is no longer employed 
by the Board.  Consequently, in June 2006, the Board 
advised the veteran by letter that the law requires that 
the VLJ who conducts a Board hearing on appeal must 
participate in any decision on that appeal.  38 C.F.R. § 
20.707 (West 2002).  The veteran was asked whether he 
desired to have a new Board hearing.  He responded in the 
affirmative shortly thereafter, requesting a hearing 
before a Board VLJ at the regional office (i.e., Travel 
Board hearing).  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should schedule the veteran for 
a Travel Board hearing in conjunction 
with his claims for entitlement to 
service connection for hypertension and 
a left eye disorder.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).  After 
the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

By this remand, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted 
in this case.  The purpose of this remand is to afford the 
veteran due process of law.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003), codified at 38 U.S.C. §§ 5109B, 7112. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

